Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 1 of 63




         Exhibit 2
          Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 2 of 63




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ELODIE PASSELAIGUE, on behalf of
herself and all others similarly situated,

      Plaintiff,                                FIRST AMENDED CLASS ACTION
                                                COMPLAINT
                    v.
                                                DEMAND FOR JURY TRIAL
GETTY IMAGES (US), INC., GETTY
IMAGES, INC., BILL DIODATO                      DESIGNATED FOR ASSIGNMENT TO
PHOTOGRAPHY, LLC, and BILL                      MANHATTAN
DIODATO,

      Defendants.


      Plaintiff Elodie Passelaigue, on behalf of herself, all others similarly situated, and

the general public, by and through her undersigned counsel, hereby brings this actionFirst

Amended Complaint 1 against Getty Images (US), Inc., Getty Images, Inc., Bill Diodato

Photography, LLC (“Diodato Photography”), and Bill Diodato, and alleges the following

upon her own knowledge, or where she lacks personal knowledge, upon information and

belief, including the investigation of her counsel.

                                  NATURE OF ACTION

     1.      This action involves an unscrupulous photographer, Bill Diodato, combined

with a reckless stock photography house, Getty Images, who together have taken unfair

advantage of fashion industry models, violating their rights of publicity by


1
  In amending the complaint to align with the Court’s March 1, 2018 Opinion & Order
regarding defendants’ Motion to Dismiss (Dkt. No. 74), plaintiff does not waive her rights
to appeal the findings of that Order, or any other Orders of this Court.
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 3 of 63




commercializing their images on the basis of fraudulent “model releases” and false claims

of licensing rights. Indeed, Diodato and Getty know full well that they have no such rights,

so instead, under the veneer of releases identifying Diodato as the photographer, Getty

enablesor not identifying a photographer at all, Getty enabled Diodato to conceal his

identity as photographer of hundreds of images by advertising them for licensing on

Getty’s website under the fictitious name of a non-existent photographer called Adrianna

Williams – which is nothing more than a combination of the names of Diodato’s daughter

and son.

     2.       Plaintiff Elodie Passelaigue, an internationally-renowned fashion model,

learned of this fraud after her image from a modeling assignment for which Diodato was

the photographer found its way years later through Getty into a Botox advertising

campaign, despite the fact that Ms. Passelaigue never modeled for Botox, and never even

used Botox. Not only has Ms. Passelaigue not been compensated modeling and licensing

fees for the Botox campaign, or for any other uses resulting from Getty’s licensing of her

image, but use of her image for such a synthetic injectable cosmetic medicine could

seriously damage her career.

     3.       Plaintiff brings this action on behalf of herself and other professional

modelsothers similarly victimized by defendants’ practices, to enjoin defendants’ use of

images to which they have no commercial rights, to ensure a more robust image intake

vetting process to prevent continuing and future injury, and to recover damages.




                                            -2-
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 4 of 63




                                      THE PARTIES

     4.        Plaintiff Elodie Passelaigue is a resident of New York, New York.

     5.        Defendant Getty Images (US), Inc. is a New York corporation with its

principal place of business located at 75 Varick Street, New York, NY 10013.

     6.        Defendant Getty Images, Inc. is a Delaware Corporation with its principal

place of business at 505 Union Avenue, Suite 120, Olympia, Washington 98501, and is

the parent of defendant Getty Images (US), Inc. (collectively, the Getty entities are

hereinafter referred to as “Getty” or “Getty Images”).

     7.6.      Defendant Bill Diodato Photography, LLC (“Diodato Photography” or

“LLC”) is a New York limited liability company with its principal place of business at

433 W 34th St #17B, New York, NY 10001, and is the alter ego of defendant Bill Diodato,

among other things because Bill Diodato is the sole owner of or otherwise completely

controls the LLC, which has failed to observe the necessary corporate formalities, and the

LLC’s acts are the acts of Bill Diodato.

     8.7.      Defendant Bill Diodato is a resident of New York, New York, is the alter ego

of defendant Bill Diodato Photography, LLC, and personally authorized, approved,

committed, actually participated in and is the principal force behind the acts complained

of herein.




                                            -3-
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 5 of 63




                              JURISDICTION AND VENUE

     9.8.      The Court has federal subject matter jurisdiction over this action pursuant to

28 U.S.C. §§ 1331 and 1338 because Plaintiff asserts claims arising under Section 43(a)

of the U.S. Lanham Act, 15 U.S.C. § 1125(a).

     10.9. The Court also has federal diversity jurisdiction over this action pursuant to

the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A), because the matter in

controversy exceeds the sum or value of $5,000,000 exclusive of interest and costs, and at

least one member of the class of plaintiffs is a citizen of a state different from defendants.

In addition, more than two-thirds of the members of the class reside in states other than

the states in which defendants are citizens and in which this case is filed, and therefore

any exceptions to jurisdiction under 28 U.S.C. § 1332(d) do not apply.

     11.10. The Court has personal jurisdiction over Getty Images (US), Inc. because it

is a New York corporation with offices at 75 Varick Street, New York, New York 10013.

Further, it transacts business in New York, NY, and throughout the United States,

including without limitation through online marketing intended to reach consumers in

New York. Moreover, it has sufficient purposeful, systematic, and continuous minimum

contacts with the various states of the United States, including New York, and has

sufficiently availed itself of the markets of various states of the United States, including

New York, to render the exercise of personal jurisdiction by this Court permissible.

     12.       The Court has personal jurisdiction over Getty Images, Inc. because it

regularly transacts business in New York, and throughout the United States, including


                                             -4-
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 6 of 63




without limitation by directing and otherwise through the activities of its subsidiary, Getty

Images (US), Inc., and through online marketing intended to reach consumers in New

York. Moreover, Getty Images, Inc. has sufficient purposeful, systematic, and continuous

minimum contacts with the various states of the United States, including New York, and

has sufficiently availed itself of the markets of various states of the United States,

including New York, to render the exercise of personal jurisdiction by this Court

permissible.

     13.11. The Court has personal jurisdiction over Diodato Photography, LLC because

it is a New York limited liability company with its principal place of business located at

433 W 34th St. #17B, New York, NY 10001. Further, Diodato Photography transacts

business in New York, and throughout the United States, including without limitation

through online marketing intended to reach consumers in New York. Moreover, Diodato

Photography has sufficient purposeful, systematic, and continuous minimum contacts

with the various states of the United States, including New York, and has sufficiently

availed itself of the markets of various states of the United States, including New York, to

render the exercise of personal jurisdiction by this Court permissible.

     14.12. The Court has personal jurisdiction over Bill Diodato because he resides in

New York.

     15.13. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(1)

because a defendant resides within this district and defendants are residents of the State of

New York (including Getty Images, Inc. as it subject to personal jurisdiction in this State).


                                            -5-
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 7 of 63




Venue is also proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events giving rise to the claims occurred, and a substantial part of

the property that is the subject of this action is situated within this district. Moreover,

venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(3) because all

defendants are subject to personal jurisdiction here.

                                         DIVISION

     16.14. This case should be assigned to Manhattan as it is a civil case other than those

specified in Local Rule 18(a)(i)-(iv).

                                          FACTS

I.    ELODIE PASSELAIGUE’S MODELING CAREER

     17.15. Plaintiff Elodie Passelaigue is a professional, internationally-renowned

fashion model. She currently is represented by the world-famous New York modeling

agency, Wilhelmina Models. In the past, she has been represented by other prominent

modeling agencies including Wilhelmina Models, Visage Management (Zurich), Group

Model Management (Barcelona), Louisa Models (Munich), Next Model Management

(Montreal), Elite Models (Toronto and New York), and Ford Models (New York).

     18.16. Ms. Passelaigue has been photographed by many of the world’s leading

fashion photographers. Her client list is a virtual “who’s who” of high-end fashion and

beauty icons, including Cartier, Christian Dior, Yves St. Laurent, Giorgio Armani,

Hermes, Harry Winston, Vera Wang, and Prada.




                                            -6-
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 8 of 63




      19.17. In the early 2000s, Ms. Passelaigue was cast to work for beauty giant

Clinique. Her work for Clinique quickly gained widespread international popularity. Since

that time, Ms. Passelaigue has been featured in several Clinique television commercials,

and remains one of the most recognized faces of Clinique.

II.   THE AVON SHOOT

      18.      In 2003, Ms. Passelaigue was cast to work for Avon. Diodato was the

photographer at that photo shot, which took place on May 29, 2003, although Ms.

Passelaigue does not remember him from that shoot.

      19.      Diodato has never asked to use, and Ms. Passelaigue has never consented to

his use of any of the photographs taken at the Avon shoot for any purpose. There is no

model release purporting to convey Diodato or Getty the right to use any of the Avon

photographs.

      20.      Nevertheless, Diodato conveyed the below image of Ms. Passelaigue, taken

at the Avon shoot, to Getty. In doing so, Diodato falsely represented to Getty that Ms.

Passelaigue had signed a model release for the image. Getty thereafter made the image

available for license through its website, identifying it as “Creative #: 10343251,” and

representing that it was “available for all permitted uses” under its licensing terms.




                                            -7-
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 9 of 63




II.III. THE CLINIQUE UNDERWATER TEST SHOOT

     20.21. One advertising campaign for which Clinique was interested in hiring Ms.

Passelaigue in early 2004 was expected to involve images of her in water, showing part of

her face above water, with part of her face and neck underwater.

     21.22. Because of this somewhat unusual use of water, before setting up an actual

campaign shoot (which would have required the use of many people, over several days, in

Paris), Clinique arranged to have sample photos taken in New York simply to test lighting

and other conditions, and thereby determine the feasibility of shooting such images for the

actual campaign.

     22.23. Although the actual shoot would be done by a well-known still life

photographer who regularly shot for Clinique’s international campaigns, for the New York

test shoot Clinique hired a local photographer, defendant Bill Diodato.




                                           -8-
             Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 10 of 63




       23.24. On February 9, 2004, Ms. Passelaigue posed for the Clinique underwater test

photos in New York, which were taken by Diodato. After the test shoot was completed,

Diodato asked Ms. Passelaigue if he could use photos from the test shoot for his portfolio

and professional website simply as an example of his work. He showed her a form

document titled “Model Release,” representing to Ms. Passelaigue that if she was willing

to allow him to use the photos only for his portfolio and website, she just needed to sign

the Model Release form.

III.   THE SPIEGEL SHOOT
       25.      On June 11, 2009, more than five years after the Clinique underwater test

shoot, Ms. Passelaigue was hired to do a photo shoot in New York for Spiegel, a women’s

clothing and accessory company. Diodato was the photographer.

       26.      At some point during the shoot, Diodato approached Ms. Passelaigue and

tried to remind her that they met on the Clinique underwater test shoot years before. She

recalled only the shoot, but not Diodato as the photographer.

       27.      Although Spiegel hired Ms. Passelaigue only for “waist down” photos, at the

shoot Diodato also took headshots of Ms. Passelaigue.

                                        *     *     *

       28.      At some point, Ms. Passelaigue signed a Model Release relating to the

Clinique Underwater Shoot images. Ms. Passelaigue does not recall precisely when she

signed the Model Release. She does, however, recall Diodato asking her whether he could

use the Clinique photographs only for his portfolio and professional website as examples


                                             -9-
          Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 11 of 63




of his work and stating that, if she was willing to allow such use, she just needed to sign

the Model Release form.

     24.29. As a professional courtesy, and for no monetary or other consideration of any

kind, Ms. Passelaigue told Diodato she was willing to allow him to use the test

shootClinique photos from that day, but only for his portfolio and website.

     25.30. Indeed, Ms. Passelaigue knew full well thatbelieved she did not own the

photos or any rights to commercial exploitation of these images, but that her longtime

Clinique client that set up and paid for the test shoot owned all such rights to the resulting

photos.

     26.31. Based on his industry experience, Diodato similarly knew or at least

reasonably should have known that Ms. Passelaigue did not own or have rights to

commercially market these photos, and could only agree, at most, to the type of

photographer portfolio/website use of her image as was customary in the industry as an

example of a photographer’s work.

     27.32. After Ms. Passelaigue agreed to allow Diodato to use the testClinique shots

only for his portfolio and website, Diodato took Ms. Passelaigue into a different room

where they were alone, and directed her to sign the “Model Release” document where

indicated, which she did. Because Ms. Passelaigue and Diodato were alone, no one

witnessed Ms. Passelaigue signing the document.

     28.33. Diodato also directed Ms. Passelaigue to fill in only a few additional items

where indicated, specifically her name, address, phone number, email address, and date of


                                            - 10 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 12 of 63




birth, which she did. Ms. Passelaigue was not directed to, and did not date the release

under her signature and name where indicated.

     29.      When On information and belief, when Ms. Passelaigue left the premises

shortly thereafter,viewed the Model Release format the time she signed it, the “description

of shoot” was listed as “Clinique Underwater Shoot,” but it contained no signature of a

photographer or any witnesses, did not set forth a photographer name in the two places

where indicated, did not set forth the “Description of Shoot” where indicated, did not set

forth the “Date” of Ms. Passelaigue’s signature where indicated, did not have a mark in

the box indicating the model is at least 18 years old, and did not “Attach a Copy of a Photo

ID or Visual Reference” where indicated.

     30.      When signing, Ms. Passelaigue did not agree, and never would have agreed,

to allow Diodato or anyone other than Clinique to use the test photos to advertise

cosmetics or other commercial products (including possibly in competition with or

otherwise adversely to Clinique), since the test shoot and resulting photos were

commissioned and paid for by Clinique as a feasibility study for a Clinique ad campaign.

     31.      As Ms. Passelaigue and Diodato well knew, Ms. Passelaigue herself did not

have any suchunderstood she was releasing only noncommercial rights to convey, but

instead all such rights to the photos were owned exclusively by Clinique. To then agree to

provide those same rights to someone else—indeed, rightsthe Clinique photos so that she

never even had—would not only possibly destroy Ms. Passelaigue’s relationship with

Clinique, an important client, but Diodato could seriously damage her reputation and


                                           - 11 -
             Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 13 of 63




compromise her entire career as a professional model. Accordingly, Ms. Passelaigue

would never even contemplate doing so, and any suggestion to the contrary defies

common sense.

       32.      In addition, by relying on Diodato’s material misrepresentation regarding the

nature of the consent, Ms. Passelaigue was not aware of the unconscionable terms in the

consent, including the limitation of her monetary damages to $500, and her waiver of the

right to object to unflattering, embarrassing or objectionable uses of her photographs.

       33.      In sum, Diodato has always known full well that Clinique, not Ms.

Passelaigue, owns these photos and all rights to their commercial exploitation, and that he

has never had any such rights, regardless of whatever document he conned Ms.

Passelaigue into signing.

III.    THE SPIEGEL SHOOT
       34.1. On June 11, 2009, more than five years after the Clinique underwater test

shoot, Ms. Passelaigue was hired to do a photo shoot in New York for Spiegel, a women’s

clothing and accessory company. Diodato was the photographer.

       35.1. As the Spiegel shoot commenced, Diodato approached Ms. Passelaigue and

tried to remind her that they met on the Clinique underwater test shoot years before. She

recalled only the shoot, but not Diodato as the photographer.

       34.      Although Spiegel hired Ms. use them on his website and in his portfolio in a

noncommercial manner.




                                             - 12 -
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 14 of 63




      36.      Ms. Passelaigue only for “waist down” photos, at the shoot Diodato

unilaterally, and apparently without Spiegel’s consent, took about a dozen headshots of

Ms. Passelaigue, telling her they were precautionary, in case Spiegel later decided it

wanted to use the images for the cover of a catalog.

      37.      Upon completion of the Spiegel shoot, Ms. Passelaigue changed her clothes

and left promptly to get to her next modeling assignment that day.

      38.      At no point before, during, or after the Spiegel shoot, either that day or at any

other time, did Ms. Passelaigue sign anything, nor give Diodato or anyone else any

permission to sign anything on her behalf, purporting to provide a release or rights of any

kind to Diodato concerning the Spiegel photos. Nor did she ever otherwise consent to

Diodato making any type of use of any photos taken during the Spiegel shoot for any

purpose.

///

///

      35.      Passelaigue does not recall Diodato mentioning any other photo shoots, aside

from Clinique, when asking her to sign the Model Release and, because the “Description

of Shoot” said “Clinique Underwater Shoot,” and the “Copy of a Photo ID or Visual

Reference” section was blank when Ms. Passelaigue signed, there was no indication the

Model Release would apply to any photographs other than the ones discussed from the

Clinique shoot. It would also go against industry standards and practices for a single




                                              - 13 -
          Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 15 of 63




release to apply to multiple photo shoots, taken years apart for different clients, while the

model was represented by different agents.

III.IV.             DIODATO AND GETTY MISAPPROPRIATE PLAINTIFF’S

      IMAGE

      39.36. In about Augustapproximately late July 2014, Ms. Passelaigue learned for

the first time that headshot images of her were being used in an advertising campaign for

Botox, a prescription-only medicine manufactured by pharmaceutical giant Allergan,

which is injected into muscles and used to temporarily improve the appearance of

moderate to severe “crow’s feet” lines and frown lines between the eyebrows.

      40.37. Ms. Passelaigue first learned of Allergan’s use of her image to advertise

Botox when someone asked if she had ever modeled for Botox, and despite that Ms.

Passelaigue never did, insisted that her picture was on a Botox website. Ms. Passelaigue

responded that was not possible, at which point she was shown a website page for

something called “Brilliant Distinctions,” that advertised Botox with a photo of Ms.

Passelaigue. In the days following, others also pointed out that Ms. Passelaigue was now

modeling for Botox.

      41.38. Ms. Passelaigue never worked as a model for Allergan to advertise any of its

products, including Botox. Yet her image was being used on an Allergan website,

www.skinmedica.com, belonging to “SkinMedica, an Allergan Company” for its

“Brilliant Distinctions” Membership Program:

///


                                            - 14 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 16 of 63




///

///

///




      42.39. The SkinMedica web pages containing Ms. Passelaigue’s image advertise

Botox and other synthetic Allergan products, such as Latisse, an FDA-approved

ophthalmic solution to grow eyelashes for those who cannot grow lashes or long enough

lashes; Juvaderm, an injectable gel to temporarily add volume and skin to areas of facial

wrinkles and folds, especially around the nose and mouth; and Natrelle Breast Implants

(silicone-filled and saline-filled) for breast augmentation.

///

///

///


                                            - 15 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 17 of 63




///

///

///




      43.40. In addition, after falsely suggesting that Ms. Passelaigue is at least “in [her]

40s,” these website pages depicting Ms. Passelaigue contain statements about “Approved

Uses” of Botox and related “Important Safety Information,” including for example that

“BOTOX Cosmetic may cause serious side effects that can be life threatening.” These

pages also containscontain various statements about Latisse (including “[m]ay cause

brown darkening of the colored part of the eye which is likely permanent”), as well as

many precautionary and other warnings regarding Juvederm and Natrelle Breast Implants.


                                            - 16 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 18 of 63




///

///

///




      44.41. A true and correct copy of selected pages from Allergan’s SkinMedica

website demonstrating Allergan’s use of Ms. Passelaigue’s image is attached hereto as

Exhibit 1.

      45.42. Allergan’s use ofAllergan used Ms. Passelaigue’s image to advertise Botox

and related products continues to this day, despite that Ms. Passelaigue never has used



                                         - 17 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 19 of 63




Botox or any other Allergan synthetic product, and did not authorize Allergan to use her

images in any manner.

      46.43. Because Allergan had never hired Ms. Passelaigue, she was confused about

how it obtained the photos of her. When she initially saw the Botox advertisement

featuring her image, she did not recognize the photo as having come from a particular

photo shoot or relating to a particular client.

      47.44. Ms. Passelaigue was quite concerned. Not only was her image being used for

commercial purposes to sell synthetic cosmetic medicines by a company that never hired

her or otherwise paid for her modeling services, but depending on the circumstances, such

use might violate contracts she had with her actual clients, or otherwise compromise and

damage those relationships and her career.

      48.45. Ms. Passelaigue was especially concerned that Allergan’s use of her image

to advertise Botox and other synthetic cosmetic products would seriously interfere with

her prospective assignments for companies that market “natural” cosmetic, skincare, and

other beauty products. In fact, it is generally understood in the industry that Allergan

regularly advertises Botox with models who have used Botox, while other companies

maintain policies or practices precluding the hiring of models who are believed to have

used synthetic beauty products like Botox.

      49.46. Ms. Passelaigue contacted her agent, who knew that Grey Advertising was

the ad agency for Botox. Grey Advertising informed Ms. Passelaigue’s agent that it had

licensed the image from Getty.


                                             - 18 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 20 of 63




     50.47. Ms. Passelaigue’s agent then contacted Getty in New York.                Getty

represented to Ms. Passelaigue’s agent that it had a valid release for her photographs.

Insisting that it needed to protect the photographer’s identity, in August 2014, Getty sent

to Ms. Passelaigue’s agent only a redacted copy of a purported “Model Release,” as

depicted below (and attached hereto as Exhibit 2).




                                           - 19 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 21 of 63




     51.48. The redacted Model Release contained Ms. Passelaigue’s signature and

written name, both of which Ms. Passelaigue recognized as her handwriting. But it also

contained a handwritten date of “6-11-09” under her name, and the handwritten phrase

“Clinique Underwater ShotShoot & Spiegel Beauty” on the line designated for

“Description of Shoot.” ,” neither of which was her handwriting.




                                         - 20 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 22 of 63




     52.      Neither the “6-11-09” date, nor the “Clinique Underwater Shot & Spiegel

Beauty” shoot description are in Ms. Passelaigue’s handwriting, nor did Ms. Passelaigue

recall ever having previously seen that handwritten date and photo shoot description.

     53.49. As shown above, and in greater detail below, the Model Release provided by

Getty contained two photos of Ms. Passelaigue.




     54.50. Ms. Passelaigue immediately recognized one photo, appearing on the right,

from the Clinique underwater test shoot assignment. The other photo, appearing on the

left, Ms. Passelaigue recognized as having come from the same photo shoot as the photo

being used by Allergan to advertise Botox, but she still was unable to associate the photo

with a specific prior client assignment or photo shoot.


                                           - 21 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 23 of 63




     55.51. The identification of “Spiegel Beauty” in “Description of Shoot” was a

possible clue as to the origin of this other photo, and Ms. Passelaigue’s former agent at

Ford Models confirmed that the Spiegel shoot occurred on June 11, 2009. But Ms.

Passelaigue remained confused because her former agent also identified the Spiegel shoot

as “waist down” only.

     56.52. Further, as Ms. Passelaigue has always understood, it is totally inappropriate

and unheard of in the industry for the same release to cover two different shoots, for two

different clients, on two different dates – indeed five years apart – and especially with

those shoots during times while being represented by two different agents at two different

modeling agencies.

     57.53. Ms. Passelaigue’s agent (and/or her agent’s attorney) eventually convinced

Getty to identify the supposed photographer of the image used for the Botox advertising.

Yet Getty continued to conceal Diodato’s identity by falsely representing that the

photographer was Adrianna Williams. At about the same time, Ms. Passelaigue discovered

photos of herself on Getty’s website being offered for sale or license, including one

apparently from the same shoot as the photo used by Allergan to advertise Botox and two

photos from the Clinique underwater test shoot, as depicted on the following page:




                             [continued on following page]




                                          - 22 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 24 of 63




     58.54. These photos, along with photos of countless other models, were on Getty

website pages identifying the photographer of these shots as Adrianna Williams. But Ms.

Passelaigue had never worked with a photographer named Adrianna Williams. Ms.

Passelaigue’s agent asked other models if they had ever worked with or even heard of a

photographer named Adrianna Williams. None had.

     59.55. Ms. Passelaigue searched online for “Adrianna Williams” and could not find

any professional website for a photographer by that name. This is totally contrary to the

standard uniform practice in the industry for photographers to maintain a professional

website to showcase examples of their work (indeed, the exact type of use that Diodato

pretended he would make of Ms. Passelaigue’s image from the Clinique shoot in order to

induce her to sign the releaseimages).




                                          - 23 -
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 25 of 63




      60.56. At about the same time, Ms. Passelaigue determined that the photographer

for the Clinique underwater test shoot was Diodato, not Adrianna Williams.

      57.      Ms. Passelaigue retained an attorney, who eventually persuaded Getty to

provide an unredacted copy of the Model Release on April 17, 2015, attached as Exhibit

3. Until receiving the unredacted copy of the Model Release, Ms. Passelaigue could not

be certain that it was Bill Diodato who had conveyed her images to Getty, nor could she

fully investigate the circumstances surrounding her signing the Model Release or her

claims against defendants, as Bill Diodato’s identity was a key component to unraveling

how her images ended up on the Getty website being offered for license.

      61.58. Ms. Passelaigue, including through her agent and attorney, was diligent in

seeking to uncover the true identity of Adrianna Williams and in trying to obtain an

unredacted copy of the Model Release.

      62.59. As depicted below, the unredacted Model Release (provided by Getty in

higher resolution than the initial, redacted version), identifies in handwriting the

“Photographer” as “Bill Diodato.” It contains his apparent signature, as well as the

signatures of two purported “witness[es].” One of the witnesses is identified in

handwritten form under a signature as “Lauren Benward – witness” followed by “6/11/09”

also in handwriting. In the bottom right-hand corner, the doctored release also contains in

printed form a purported “Rev’d” (revised) date of “6-18-07.”

///

///


                                           - 24 -
      Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 26 of 63




///

///

///

///

///

///




                                    - 25 -
Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 27 of 63




                              - 26 -
     Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 28 of 63




At this point, it was abundantly clear that Diodato fraudulently added “& Spiegel

Beauty” on the line for “Description of Shoot,” and also fraudulently added under




                                      - 27 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 29 of 63




     63.      Ms. Passelaigue’s signature the date of the Spiegel shoot of “6-11-09,” even

though Ms. Passelaigue signed the release five years earlier as the Clinique underwater

test shoot ended. In fact, as Ms. Passelaigue has also always understood, it is customary

in the industry that releases are not signed in a retroactive manner, such that Ms.

Passelaigue would not have signed a releasefor multiple shoots at a 2009 Spiegel shoot

that also included a 2004 Clinique shoot.

     64.      Diodato similarly either fraudulently added the same date of “6/11/09” under

the signature of the alleged “witness,” “Lauren Benward,” or directed that person to

fraudulently sign as a witness on that date.

     65.60. No one actually witnessed Ms. Passelaigue’s signature on that date, because

she did not sign the purported Model Release (or any documentonce, particularly where

they occurred years apart, and were for Diodato) on June 11, 2009. Rather, she actually

signed many years before the Spiegel shoot took place, and even at that time no one

actually witnessed Ms. Passelaigue’s signing since Diodato manipulated her to do so in a

room with only Diodato there. different clients.

     66.61. In additionMoreover, as is standard for someone born and raised in France,

Ms. Passelaigue would have written “11-6-09” or more likely “11th of June 2009” (not 6-

11-09) under her signature if she was identifying the date of June 11, 2009. For example,

on the Model Release line for “Model’s Date of Birth,” which she filled out in 2004,

Ms.Ms. Passelaigue wrote “25th of July 1980.”




                                            - 28 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 30 of 63




     67.      Diodato similarly doctored the release to pretend that Ms. Passelaigue signed

it after the form was supposedly “revised” on “6-18-07” when in fact Ms. Passelaigue

affixed her signature about 3 ½ years earlier.

     68.62. After finally realizing that Diodato and Getty were responsible for the

unauthorized use of her image by Allergan to advertise Botox and other synthetic cosmetic

products, Ms. Passelaigue inquired among others in the industry and determined that many

other professional models with their images on Getty’s website under the fictitious

Adrianna Williams name wereclaimed to have been similarly defraudedwronged by

Diodato.

     63.      Compounding the problem experienced by Ms. Passelaigue and class

members, Getty’s image intake process is insufficient to protect against the unlawful use

of Plaintiff’s and class members’ images.

                         DEFENDANTS’ UNLAWFUL ACTS

I.    AS TO DIODATO & DIODATO PHOTOGRAPHY

     69.64. In approximately February 2004, Diodato (including through his alter ego,

Diodato Photography) fraudulently induced Ms. Passelaigue into signing a blankthe

“Model Release” form by falsely representing that he would use photos from the Clinique

underwater test shoot only for his portfolio and web sitewebsite, merely as an example of

his work.

     70.65. At the time he made the promise and induced Ms. Passelaigue to sign the

blank Model Release form, Diodato knew that he would not limit his use of her images to


                                            - 29 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 31 of 63




his portfolio and professional website as he had promised, but instead would use her

images for direct commercial gain, without providing any consideration to Ms.

Passelaigue.

     71.       In approximately June 2009, after photographing Ms. Passelaigue for a photo

shoot commissioned by Spiegel, and without Ms. Passelaigue’s consent or knowledge,

Diodato fraudulently created a purported release by (a) attaching a photo from the Spiegel

shoot to the blank Model Release form that Diodato had fraudulently induced Ms.

Passelaigue to sign years earlier, (b) dating Ms. Passelaigue’s signature as “6-11-09,” the

date of the Spiegel shoot, even though Diodato had actually fraudulently induced Ms.

Passelaigue to sign more than five years earlier, in February 2004, (c) fraudulently

inducing or otherwise directing Lauren Benward and one other person to supposedly

“witness” Ms. Passelaigue’s signature on “6/11/09,” even though they had never

witnessed Ms. Passelaigue’s signing the document on that date or even five years earlier,

and (d) fraudulently doctoring the form in a way to pretend that Ms. Passelaigue signed

after the form was supposedly “revised” in 2007.

     66.       Diodato did not request, and Ms. Passelaigue did not voluntarily agree to

release any rights to photographs taken during the 2009 Spiegel shoot. Rather, after Ms.

Passelaigue had signed the Release in relation to Clinique only, Diodato or someone acting

on his behalf, added “& Spiegel” to the “Description of Shoot” line of the Release, then

later conveyed images from both the Clinique and Spiegel shoots to Getty.




                                           - 30 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 32 of 63




     72.67. In order to better conceal this type of fraudhis behavior, as he did with photos

of Ms. Passelaigue, Diodato routinely usesused the pseudonym “Adrianna Williams” (an

amalgamation of the names of his daughter, Adrianna, and his son, William) as the name

of the supposed photographer for images of professional models to which Diodato actually

has no legitimate ownership or commercial licensing rights (the “Unauthorized Photos”).

     73.      A recent search of Getty’s website for images attributed to “Adrianna

Williams” showed 888 photographs of people, 444 of which Getty offers to the public as

Royalty-free content, and 444 as Rights-Managed content (as further described below).

     68.      Upon information and belief, sometime starting in approximately late 2015

and ending no later than mid-2016, all photos listed under the pseudonym Adrianna

Williams were corrected to identify Bill Diodato as the photographer. A current search of

Getty’s website revealed 3,463 images attributable to Bill Diodato.

     69.      To plaintiff’s knowledge, nothing prevents Getty from listing future images

submitted by Diodato, nor from once again listing the images currently credited to Bill

Diodato, under the pseudonym Adrianna Williams.

     74.70. Diodato is aware when he submits, conveys, or otherwise transmits

Unauthorized Photosunreleased photos to Getty under the pseudonym Adrianna Williams,

or otherwise in a manner that results in Getty attributing the Unauthorized Photos to

Adrianna Williamshis real name, that he has no legitimate ownership or commercial

licensing rights in the images, and that Getty will use the images commercially,

advertising them for sale or license to others, such as Allergan.


                                           - 31 -
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 33 of 63




      75.71. Diodato profits from his unlawful use of the Unauthorized Photos.

II.   AS TO GETTY

      76.72. Getty Images is a stock photography agency. It maintains an archive of over

80 million images and illustrations, which it licenses to others for a fee. Licenses by

entities in the U.S. are provided by Getty Images, Inc. through its subsidiary Getty Images

(US), Inc. In fact, in its “Rights-Managed and Rights-Ready Image and Video License

Agreement,” Getty Images, Inc. states that (i) the license agreement is between the

licensee or purchaser and “an affiliate of Getty Images, Inc.,” (ii) “[t]he affiliate of Getty

Images identified in Section 11.10 below will be the party entering into this Agreement,”

and (iii) “[t]he licensing entity under this Agreement shall be determined by the billing

address of the Licensee or, if any, Purchaser….” For licensee/purchaser’s located in the

United States, the “Getty Images Licensor” is identified as “Getty Images (US), Inc.”

      77.73. Getty represents publicly that it owns the right to license these images and

illustrations.

      78.74. Getty has several tiers of licensing, as well as various subscription products.

For example, Getty offers “Royalty-free Images,” or “RF,” as well as “Rights-Managed

Images,” or “RM.”

      79.        For example, Getty offers as “Royalty-free Images,” or “RF,” “photos,

vectors, and illustrations [that] cover a range of popular themes—from business to

family—and [which] include both professionally shot and user-generated options.”

Royalty-free pricing is based on resolution, and when an entity licenses an RF image, it


                                            - 32 -
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 34 of 63




“can use it in any application, for as long as [it] like[s], in as many different projects as

[it] like[s].”

      80.        For premium images, Getty offers “Rights-Managed Images,” or “RM.”

Getty advertises these images as the “highest quality content available to support” its

clients’ “creative projects.” It describes RM content as “[a]ward winning images from

leading commercial photographers and the strongest creative talent in the world,”

featuring “some of the most distinctive and original photography available to license,”

with “[h]igh shoot production values” featuring “subjects and locations that are costly,

time consuming and often impossible to replicate.”

      81.        Getty sometimes offers exclusive rights to RM images.

      82.        When Getty licenses RM content, it represents that the licensee “‘[o]wn[s]’

the image for the duration of [its] project and control[s] who else can use it.” RM content

“is priced according to how [an entity] is planning to use it.”

      83.75. Getty offers Ms. Passelaigue’s images to the public as RM content. ItsGetty’s

license     agreement     pertaining   to   such   RM   content   contains   the   following

Warranty:warranty regarding RF Images as well as RM Images “where Getty Images

specifically notifies you that a model and/or property release has been obtained:”

      Getty Images warrants that: . . . Licensee’s your use of the Licensed
      Materialsuch content in accordance with this Agreementagreement and in the
      form delivered by Getty Images (i.e.,that is, excluding any modifications,
      overlays or re-focusing done by Licenseeyou) will not . . . infringe on any
      copyrightstrademark or other intellectual property right and[ ] will not . . .
      violate any right of privacy or moral rights of any person or entityright of
      publicity.


                                              - 33 -
            Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 35 of 63




Getty Images Editorial, Rights-Managed, and Rights-Ready Image and VideoContent

License Agreement (updated March 20152017), ¶ 5.1. Getty’s Royalty-free license

contains a similar provision.

     84.76. Getty licensed Ms. Passelaigue’s image for use by Allergan (through Grey

Advertising) beginning on or about May 28, 2014. Allergan’s use, via Getty’s purported

license, continues to this dayceased sometime after the filing of this action on February

22, 2016.

     85.77. Getty has realized substantial licensing fees and profits from Allergan’s use

of Ms. Passelaigue’s image in promoting Botox and other Allergan products. Getty has

never compensated Ms. Passelaigue for licensing her image for this or any purpose.

     86.78. Getty’s behavior was and continues to this day to be knowing, intentional, in

willful disregard of Ms. Passelaigue’s rights, or at the very least, reckless.

     87.       The differences between Ms. Passelaigue’s handwriting and the handwriting

of the “6-11-09” date appearing under her signature (and the differences between the

manner in which she hand-wrote the day, month and year of her birthday and the manner

in which the fraudulent date appears between her handwritten name and date of birth) are

so immediately obvious that it would put anyone viewing the purported Model Release on

reasonable notice that Ms. Passelaigue likely did not sign the document on the date

asserted.

     88.79. In addition, theThe use of such a single “Model Release” to purportedly

convey rights to photos from two different advertising campaigns of two totally different


                                            - 34 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 36 of 63




companies —such as Clinique and Spiegel—is so contrary to industry standard practice

that it also would put anyone viewing the purported Model Release on reasonable notice

that Ms. Passelaigue likely did not sign the document for bothall three shoots. Moreover,

Getty should have noticed that Diodato had conveyed photos, not just from those two

shoots, but also from a third (Avon) shoot, which the Release did not even purport to

release.

     89.80. After Diodato provided Getty with the fraudulent release expressly

identifying Diodato as the photographer, Getty posted the photos shown on that release,

as well other photos from the Clinique Underwater shoot, Avon shoot and Spiegel shoot,

on web pages identifying the photographer by the fictitious name of the non-existent

Adrianna Williams. Getty continues to do so to this day despite knowing that Diodato is

the actual photographer of the images.

     90.81. After providing Ms. Passelaigue with a version of the purported Model

Release in which the “Photographer” name “Bill Diodato” was redacted, Getty willfully

misrepresented to Ms. Passelaigue’s agent (and/or her agent’s attorney) that the

photographer was actually Adrianna Williams, who does not even exist, thereby furthering

its deception through the knowing, intentional, active, and continued concealment of

Diodato’s identity.

     91.82. Despite being advised expressly that the purported Model Release is

fraudulent, Getty continuescontinued to license Ms. Passelaigue’s image to Allergan, and

to publicize photographs from her Clinique and, Spiegel, and Avon shoots on its website,


                                          - 35 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 37 of 63




offering them to others, fraudulently and falsely holding itself out as having the legal right

to license her images to third parties. Getty removed Ms. Passelaigue’s images from its

website sometime after February 22, 2016, but has made no commitment to refrain from

offering to license them again in the future.

     92.83. By placing Getty on actual, express notice as to this situation, Ms.

Passelaigue, her agent, her agency’s attorney, and her own attorney have also reasonably

put Getty on notice that many other persons’ photos, perhaps hundreds, that it obtained

from Diodato but appear on the Getty web pages under the fictitious Adrianna Williams

name, are unauthorized, and that Getty has no legitimate right to their use and commercial

exploitation.

     93.84. Getty has not in any manner compensated plaintiff or class members whose

images it has unlawfully advertised and/or licensed, or for which Getty otherwise falsely

claims commercial rights.

                                 PLAINTIFF’S INJURY

     85.        The following images of plaintiff were conveyed by Diodato to Getty for

licensing, and were offered for license by Getty until approximately February 24, 2016

(two days after the original Complaint was filed in this action):




                               [continued on following page]




                                            - 36 -
Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 38 of 63




                              - 37 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 39 of 63




     94.86. Plaintiff has been injured by defendants’ misappropriation of her likeness,

violation of her right of publicity, false representations, unfair competition and other

unlawful conduct, in various wayways, including the following.

     95.87. First, defendants’ unlawful behavior has caused Ms. Passelaigue to be falsely

associated with Allergan and its synthetic beauty products, including Botox, and falsely

associated with Getty and its stock photography business, causing damage to her

reputation and prospective business relationships and opportunities.




                                          - 38 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 40 of 63




     96.88. Second, plaintiff has lost the professional fees she would have been paid if

Allergan and other entities that have licensed her images from Getty had properly hired

her as a model.

     97.89. Third, plaintiff has lost usage fees she would have received if Allergan and

other entities had legitimately licensed her imageimages in an authorized manner.

     98.90. Fourth, the market for plaintiff’s images—in which she, in offering her

services as a professional fashion model, competes—has been diminished through

defendants’ unlawful behavior. Among other things, by publicizing that Ms. Passelaigue’s

images are supposedly available through Getty as stock photography, for licensing fees

that are substantially lower than the professional fees she typically commands for

providing modeling services to companies like Allergan, defendants have lowered the

demand and value for her services, including by removing some of the “cache” associated

with her international renown.

     91.      Fifth, plaintiff is at risk of continuing injury because she continues to model

professionally and has no guarantees Defendants will not license further images of her

without consent, nor have Defendants agreed not to license her images from the Avon,

Clinique and Spiegel photo shoots again at some point in the future. The form Model

Release provided by Getty is also periodically revised, and does not indicate that it is a

Getty form, such that plaintiff may unknowingly encounter a Getty Model Release in the

future and not understand that signing such a document will results in her images being

available for license on Getty’s website. Nor do Diodato’s and Getty’s image submission


                                            - 39 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 41 of 63




process contain the necessary checks and balances to ensure thatPplaintiff’s images are

not inadvertently uploaded for license through Getty without a valid model release.

                             CLASS MEMBERS’ INJURY

     99.92. Like plaintiff, other class members have been injured by defendants’

unlawful conduct.

     100.93.        Class members have lost the professional fees they would have been

paid if they had been properly hired as models by Getty’s customers.

     101.94.        Class members have lost usage fees they would have been paid if

defendants had licensed (and sublicensed) their photos in an authorized manner.

     102.95.        By making class members’ images available at licensing fee rates

representing a discount on the professional fees class members would otherwise demand,

defendants have diminished the market and value for their services.

     103.96.        Class members’ reputations—and thereby their prospective business

relationships and opportunities—have been diminished by defendants’ unlawful practices,

including through their false association with Getty, a stock photography house.

     97.      Class members are also at risk of continuing and future injury because Getty

continues to license their images for commercial use without consent. The form model

release provided by Getty does not indicate that it is a Getty form, such that class members

may unknowingly sign such a document resulting in their images being available for

license on Getty’s website. Nor does Getty’s image submission process contain the




                                           - 40 -
           Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 42 of 63




necessary checks and balances to ensure that plaintiff’s images are not inadvertently

uploaded for license through Getty without a valid model release.

                          CLASS ACTION ALLEGATIONS

     104.98.        Pursuant to Federal Rule of Civil Procedure 23,(b)(3), plaintiff seeks

to represent a class of all persons in the United States who are professional models whose

photographs were taken by or on behalf of Diodato (including through Diodato

Photography) and then conveyed to Getty in a manner by which the photographer has been

identified by the pseudonym Adrianna Williamswithout a valid model release.

     99.      Pursuant to Federal Rule of Civil Procedure 23(b)(2), plaintiff seeks to

represent a class of all persons in the United States who have signed or may in the future

sign a model release purporting to give Getty the right to license their images.

     105.100.       Notwithstanding the preceding paragraphparagraphs, plaintiff may

modify the class definitiondefinitions in any manner consistent with information learned

during discovery, prior to or in connection with her anticipated class certification motion.

     106.101.       The members of the proposed class(es) are so numerous that individual

joinder of all members is impracticable, and the disposition of the claims of all class

members in a single action will provide substantial benefits to the parties and Court.

     107.102.       Questions of law and fact common to plaintiff and the class(es)

include, but are not limited to the following:

              a.    Whether Diodato has conveyed to Getty purported rights to

      commercialize photographs of professional models taken by him or on his behalf


                                           - 41 -
  Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 43 of 63




(including through Diodato Photography) in a manner by which the photographer

has been identified by the pseudonym Adrianna Williams;

      b.     Whether Diodato purported to convey to Getty, for its subsequent use

and advertising, and license to others, photographs for which Diodato had no

commercial rights to convey;

      c.     Whether Getty was aware that Diodato had no commercial rights in

the Unauthorized Images to convey, including because it knew of his use of the

pseudonym Adrianna Williams;

      d.     If Getty was not aware that Diodato had no commercial rights in the

photographs he conveyed to Getty under the pseudonym Adrianna Williams,

whether Getty reasonably should have known, and whether it otherwise acted

negligently or recklessly in this regard;

      e.     Whether Diodato has engaged in fraud;

      f.e.   Whether defendants misappropriated class members’ likenesses;

      g.     Whether defendants have engaged in deceptive acts and practices;

      h.f.   Whether defendants have engaged in negligence;

      i.g.   Whether defendants have engaged in false advertising, false

representations, false designations, unfair competition and other unlawful practices

that violate class members’ rights;

      j.h.   The proper equitable and injunctive relief;

      k.i.   The proper amount of actual or compensatory damages;


                                      - 42 -
          Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 44 of 63




               l.j.   The proper amount of restitution or disgorgement;

               m.k. The proper amount of punitive damages; and

               n.l.   The proper amount of reasonable litigation expenses and attorneys’

       fees.

       108.103.       Plaintiff’s claims are typical of class members’ claims in that they are

based on the same underlying material facts, events, and circumstances relating to

defendants’ conduct.

       109.104.       Plaintiff will fairly and adequately represent and protect the interests

of the class,(es), has no interests incompatible with the interests of the class,(es), and has

retained counsel competent and experienced in class action and intellectual property

litigation.

       110.105.       Class treatment is superior to other options for resolution of the

controversy because the relief sought for each class member is sufficiently small such that,

absent representative litigation, it would be infeasible for class members to redress the

wrongs done to them.

       111.106.       Questions of law and fact common to the class(es) predominate over

any questions affecting only individual class members.

       112.107.       As a result of the foregoing, class treatment is appropriate under Fed.

R. Civ. P. 23(a), (b)(2), and (b)(3).




                                             - 43 -
Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 45 of 63




                  [continued on following page]




                              - 44 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 46 of 63




                                 CAUSES OF ACTION

                              FIRST CAUSE OF ACTION

      MISAPPROPRIATION OF LIKENESS, N.Y. CIV. RIGHTS LAW § 51

     (By Plaintiff, on Behalf of Herself and the Class, Against Getty and Diodato)

     113.108.       Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     114.109.       Defendant Getty used for purposes of advertising and trade, and

defendant Diodato used at least for purposes of trade, within the State of New York,

plaintiff’s and class members’ portraits and/or pictures, without valid written consent.

     115.110.       Upon information and belief, including the nature of Getty’s business

of licensing images for use by advertisers, defendants Getty and Diodato have contributed

to use by others of plaintiff’s and class members’ portrait and/or picture within the State

of New York for purposes of advertising and trade without valid written consent.

     116.111.       Defendant Diodato knowingly engaged in the prohibited use of

plaintiff’s and class members’ portraits and/or pictures, and in the prohibited contributory

use of plaintiff’s and class members’ portraits and/or pictures.

     117.112.       Defendant Getty knowingly or at least recklessly engaged in the

prohibited use of plaintiff’s and class members’ portraits and/or pictures, and in the

prohibited contributory use of plaintiff’s and class members’ portraits and/or pictures.




                                           - 45 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 47 of 63




     118.113.       Plaintiff and class members have sustained injuries by reason of

defendants’ prohibited use and contributory use by others of plaintiff’s and class members’

portraits and/or pictures.

     119.114.       Defendants’ aforesaid acts constitute intentional and willful

misappropriation of likeness in violation of N.Y. Civ. Rights Law § 51.

     120.115.       Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining, preventing and restraining defendants’ unauthorized use of their portraits and/or

pictures, and awarding damages and exemplary damages.

                             SECOND CAUSE OF ACTION

         DECEPTIVE ACTS AND PRACTICES, N.Y. GEN. BUS. L. § 349

     (By Plaintiff, on Behalf of Herself and the Class, Against Getty and Diodato)

     121.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     122.    Defendant Getty engages in materially deceptive or misleading acts and

practices in the conduct of business, trade or commerce and in the furnishing of any service

in the State of New York, including without limitation by misrepresenting to consumers

and the public at large that Getty has the right to license and the public therefore could

lawfully use plaintiff’s and class members’ portraits and/or pictures, resulting in injury to

plaintiff and class members. Defendant Diodato has engaged in contributory deceptive

acts and practices by enabling Getty to do so.




                                            - 46 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 48 of 63




     123.    Defendants Getty and Diodato engage in contributory deceptive acts and

practices by enabling those who license from Getty to use plaintiff’s and class members’

portraits and/or pictures to engage in false or misleading representations that plaintiffs and

class members use or otherwise endorse or sponsor or are otherwise affiliated with Getty’s

purported licensees and/or their products and services.

     124.    Defendant Diodato knowingly engaged in the aforesaid acts, and defendant

Getty knowingly or at least recklessly engaged in the aforesaid acts.

     125.    Plaintiff and class members have sustained injuries by reason of defendants’

aforesaid acts.

     126.    Defendants’ aforesaid acts constitute intentional and willful deceptive acts

and practices in violation of N.Y. Gen. Bus. Law § 349.

     127.    Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining defendants’ unlawful acts and practices, and awarding actual damages, treble

damages, and attorneys’ fees.

                              THIRD CAUSE OF ACTION

                        NEW YORK UNFAIR COMPETITION

     (By Plaintiff, on Behalf of Herself and the Class, against Getty and Diodato)

     128.116.       Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     129.117.       Getty uses in interstate commerce, in connection with advertising,

offering for sale, and selling goods and services (including in the form of licenses), false,


                                            - 47 -
          Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 49 of 63




deceptive and/or misleading descriptions or representations of fact, including that Getty

has the right to sell or license plaintiff’s and class members’ portraits and/or pictures.

Defendant Diodato has engaged in contributory false, deceptive, and/or misleading

descriptions or representations of fact, by enabling Getty to do so.

      130.118.     Getty’s    false,   deceptive,   and/or   misleading   descriptions   or

representations of fact are likely to confuse and deceive, and do actually confuse and

deceive relevant consumers, including purchasers of professional modeling services, as to

the affiliation, connection, or association of plaintiff and class members with Getty, and

as to the nature, characteristics, and qualities of its goods, services, or commercial

activities.

      131.119.     Diodato uses in interstate commerce, in connection with advertising,

offering for sale, and selling goods and services (including in the form of commercial

rights to portraits and/or pictures), false, deceptive and/or misleading descriptions or

representations of fact, including that he has the right to sell commercial rights to

plaintiff’s and class members’ portraits and/or pictures.

      132.120.     Diodato’s false, deceptive, and/or misleading descriptions or

representations of fact are likely to confuse and deceive, and do actually confuse and

deceive relevant consumers, including purchasers of commercial rights to portraits and/or

pictures, as to his alleged ownership of such commercial rights.

      133.121.     Diodato knowingly engaged in the aforesaid acts, and defendant Getty

knowingly or at least recklessly engaged in the aforesaid acts.


                                           - 48 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 50 of 63




      134.122.     Plaintiff and class members have sustained injuries by reason of

defendants’ aforesaid acts.

      135.123.     Defendants’ aforesaid acts constitute intentional and willful false,

deceptive, and/or misleading descriptions or representations of fact in violation of New

York unfiar competition law.

      136.124.     Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining defendants’ unlawful acts and practices, and awarding actual damages, treble

damages, punitive damages, and attorneys’ fees.

///

///




                                          - 49 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 51 of 63




                            FOURTH CAUSE OF ACTION

                                     NEGLIGENCE

     (By Plaintiff, on Behalf of Herself and the Class, against Diodato and Getty)

     137.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     138.    As a professional photographer, Diodato owes a duty of care to plaintiff and

class members to obtain valid consent before using their photographs for commercial

purposes. Diodato breached this duty of care.

     139.    As a stock photo agency, Getty owes a duty of care to plaintiff, class

members, and customers, to obtain valid consent before using photographs of plaintiff and

class members for commercial purposes and before claiming rights to license and offering

these photographs for licensed commercial use. Getty breached this duty of care.

     140.    Moreover, as a member of the photography and art industry, Getty knew or

should have known that professional models such as plaintiff and class members would

not have agreed to convey rights to their images to Diodato, Getty, or ultimately one of

Getty’s clients, especially for no consideration and without any expectation of

compensation.

     141.    Diodato knowingly breached his duty of care, and defendant Getty

knowingly or at least recklessly breached its duty of care.




                                           - 50 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 52 of 63




     142.    As a result of Diodato’s and Getty’s breaches, plaintiff and class members

suffered injury, and continue to suffer injury, including damages, which was reasonably

foreseeable and would not have occurred but for their breaches.

     143.    Defendants’ aforesaid acts constitute common law negligence.

     144.    Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining defendants’ unlawful acts and practices, and awarding actual damages, punitive

damages, and attorneys’ fees.

                              FIFTH CAUSE OF ACTION

                                          FRAUD

             (By Plaintiff, on Behalf of Herself and the Class, against Diodato)

     145.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     146.    Diodato made material false representations of fact to plaintiff and class

members, all with the same overall message, variously including for example that he

would only use their portraits and/or pictures as an example of his work, that he would

make such use only as part of his website and portfolio, and that he would not use the

images in any commercial manner for direct financial gain.

     147.    Diodato also made material false representations of fact through omission,

including for example by not disclosing the actual unconscionable terms of releases that

he tricked plaintiff and class members into signing, such as the scope of the release, the

damages limitation, and the waiver of objecting to types of uses, and by affirmatively


                                           - 51 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 53 of 63




directing their attention only to the signature line and other non-substantive portions of

such releases.

     148.    Diodato made such material factual false representations with knowledge of

their falsity and with the intent to induce plaintiff’s and class members’ reliance thereon.

     149.    Plaintiff and class members justifiably relied on the truthfulness of Diodato’s

material factual representations, which they did not know were false.

     150.     As a result of Diodato’s material factual misrepresentations, plaintiff and

class members suffered injury, and continue to suffer injury, including damages.

     151.    Diodato’s aforesaid acts constitute fraudulent inducement to contract,

rendering the releases void or voidable.

     152.    Plaintiff, on behalf of herself and other class members, seeks an Order

declaring the releases and any other purported agreements ostensibly between Diodato

and class members, including plaintiff, void or voidable and unenforceable, enjoining any

use of said releases and other said purported agreements, and awarding actual damages,

punitive damages, and attorneys’ fees.

                              SIXTH CAUSE OF ACTION

    WASHINGTON COMMON LAW MISAPPROPRIATION OF LIKENESS

            (By Plaintiff, on Behalf of Herself and the Class, against Getty)

     153.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.




                                           - 52 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 54 of 63




     154.    Getty Images, Inc. and Getty Images (US), Inc. conduct a substantial portion

of their business in the state of Washington.

     155.    The Getty defendants have used and continue to use plaintiff’s and class

members’ identities by appropriating their likeness to the Getty defendants’ commercial

advantage, without valid consent, resulting in injury to plaintiff and class members.

     156.    The Getty defendants knowingly or at least recklessly engaged in the

aforesaid acts.

     157.    The Getty defendants’ aforesaid acts constitute intentional and willful or at

least reckless misappropriation of plaintiff’s and class members’ likenesses under

Washington common law.

     158.    Plaintiff, on behalf of herself and other class members, seeks actual damages

and an Order enjoining Getty defendants’ misappropriation and awarding actual and

punitive damages.

                            SEVENTH CAUSE OF ACTION

   VIOLATIONS OF THE WASHINGTON CONSUMER PROTECTION ACT

                                    R.C.W. § 19.86.020

            (By Plaintiff, on Behalf of Herself and the Class, against Getty)

     159.    Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     160.    Defendants Getty Images, Inc. and Getty Images (US), Inc. committed unfair

deceptive acts and practices in trade or commerce, including without limitation by making


                                           - 53 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 55 of 63




material misrepresentations to consumers and the public at large that Getty has the right

to license and the public therefore can lawfully use plaintiff’s and class members’ portraits

and/or pictures.

      161.   The Getty defendants’ unfair and deceptive acts and practices have impacted

the public interest, including without limitation the public interest in preventing

misappropriation of persons’ likenesses, and is injurious to the public interest because

such acts and practices have injured and have the capacity to injure other persons,

including class members and consumers who may license images from Getty.

      162.   The Getty defendants’ aforesaid acts and practices have caused injury to

plaintiff and class members in their business or property.

      163.   The Getty defendants have knowingly or at least recklessly engaged in the

aforesaid acts.

      164.   The Getty defendants’ aforesaid acts constitute intentional and willful or at

least reckless unfair and deceptive acts and practices in violation of R.C.W. 19.86.020.

      165.   Plaintiff, on behalf of herself and other class members, seeks an Order under

R.C.W. 19.86.090 awarding actual damages, treble damages, attorneys’ fees and costs.

///

///

///

///

///


                                            - 54 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 56 of 63




                            EIGHTH CAUSE OF ACTION

                              THIRD CAUSE OF ACTION

        VIOLATION OF THE LANHAM ACT, 15 U.S.C. §§ 1125 ET SEQ.

False Advertising, False Representation, False Designation, False Endorsement and

                            Association, Unfair Competition

     (By Plaintiff, on Behalf of Herself and the Class, against Getty and Diodato)

     166.125.       Plaintiff realleges and incorporates the allegations elsewhere in the

Complaint as if fully set forth herein.

     126.    As an internationally-renowned model, plaintiff is well known and/or

recognizable among advertisers and other purchasers of professional modeling services,

as well as members of the modeling, fashion and beauty industries, and purchasers of

fashion, beauty and skin care products.

     127.    As a professional high-end fashion model, plaintiff has a valuable

commercial interest in her likeness.

     167.128.       Getty uses in interstate commerce in connection with its image-

licensing goods and services false or misleading descriptions or representations of fact,

including for example that it has the legal right to license or sell for commercial purposes

photographs of plaintiff and class members as they are used by Getty on its website.

     168.129.       Getty’s aforesaid use of plaintiff’s and class members’ images and

false representations that it has the legal right to license such images for commercial

purposes is likely to cause confusion, mistake, or deception as to plaintiffs’ and class


                                           - 55 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 57 of 63




members’ affiliation, connection or association with Getty, among other things that

Getty’s use is based on a lawful affiliation, connections or association, directly or

indirectly, with plaintiff and class members.

     169.130.      Getty’s aforesaid use of plaintiff’s and class members’ images in

commercial advertising on its website misrepresents the nature, characteristics, and

qualities of Getty’s image-licensing goods, services and commercial activities, among

other things that Getty has the legal right to license such images for commercial purposes.

     170.131.      Getty’s use of the fictitious name Adrianna Williams as the purported

photographer of plaintiff’s and class members’ images on Getty’s website pages is likely

to cause confusion, mistake or deception as to the origin of plaintiff’s and class members’

images on Getty’s website. and as to plaintiff’s association and endorsement of Adrianna

Williams and Getty Images.

     171.132.      Getty’s aforesaid uses of plaintiff’s and class members’ images, and

false or misleading descriptions or representations of fact are likely to cause, and have

caused damage to plaintiff and class members.

     172.133.      Diodato has willfully and intentionally contributed to Getty’s aforesaid

false or misleading descriptions or representations of fact.

     173.134.      Getty’s    aforesaid    acts     constitute   false   advertising,   false

representations, false designation of origin, false endorsement and association, and unfair

competition under 15 U.S.C.§ 1125(a). Such violations are willful or at least reckless.




                                           - 56 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 58 of 63




      135.   Getty and Diodato’s use of photographs of plaintiff is likely to injure

plaintiff’s commercial interest in her likeness.

      136.   Getty and Diodato are contributorily liable for Allergan’s wrongful use of

plaintiff’s image to advertise Botox and other Allergan products, in violation of 15 U.S.C.

§ 1125(a).

      137.   Plaintiff seeks an Order enjoining defendants from enabling or allowing any

further use by Allergan of plaintiff’s image, and pursuant to 15 U.S.C. § 1117(a), awarding

defendants’ profits, plaintiff’s damages, increased profits and treble damages, attorneys’

fees, and the costs of the action.

      174.138.      Plaintiff, on behalf of herself and other class members, seeks an Order

enjoining defendants’ violations, and pursuant to 15 U.S.C. § 1117(a), awarding plaintiff

and class members defendants’ profits, plaintiff’s and class members’ damages, increased

profits and treble damages, attorneys’ fees, and the costs of the action.

///

///

///

///

///

                              NINTH CAUSE OF ACTION

        VIOLATION OF THE LANHAM ACT, 15 U.S.C. §§ 1125 ET SEQ.

                           False Endorsement and Association


                                            - 57 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 59 of 63




                    (By Plaintiff Individually against Getty and Diodato)

     175.       Plaintiff realleges and incorporates the allegations elsewhere in the
Complaint as if fully set forth herein.
     176.1. As an internationally-renowned model, plaintiff is well known and/or

recognizable among advertisers and other purchasers of professional modeling services,

as well as members of the modeling, fashion and beauty industries, and purchasers of

fashion, beauty and skin care products.

     177.1. As a professional high-end fashion model, plaintiff has a valuable

commercial interest in her likeness.

     178.       Allergan’s aforesaid use of photographs of plaintiff in connection with

advertising Allergan’s synthetic cosmetic medicines, including Botox, is likely to cause

confusion, mistake or deception as to plaintiff’s affiliation with Allergan and its Botox

and other products, including as to whether plaintiff uses Botox and other Allergan

products, endorses or sponsors Botox and other Allergan products, or is otherwise

connected, affiliated or associated in some way with Allergan and its products including

Botox.

     179.1. Allergan’s use of photographs of plaintiff to advertise Botox and other

Allergan synthetic cosmetic products is likely to injure plaintiff’s commercial interest in

her likeness.




                                            - 58 -
         Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 60 of 63




     180.1. Getty and Diodato are contributorily liable for Allergan’s wrongful use of

plaintiff’s image to advertise Botox and other Allergan products, in violation of 15 U.S.C.

§ 1125(a).

     181.1. Plaintiff seeks an Order enjoining defendants’ from enabling or allowing any

further use by Allergan of plaintiff’s image, and pursuant to 15 U.S.C. § 1117(a), awarding

defendants’ profits, plaintiff’s damages, increased profits and treble damages, attorneys’

fees, and the costs of the action.

                                 PRAYER FOR RELIEF

     182.139.       Wherefore, plaintiff, on behalf of herself, all others similarly situated

and the general public, pray for judgment against Defendants as to each and every cause

of action, including:

             a.     An Order declaring this action to be a proper class action, appointing

      plaintiff and her counsel to represent the class, and requiring Defendants to bear the

      costs of class notice;

             b.     An Order awarding declaratory relief, and any further retrospective or

      prospective injunctive relief permitted by law or equity, including a declaration that

      all Model Releases and other purported agreements ostensibly between Diodato and

      class members including plaintiff are void or voidable and unenforceable.

             c.     An Order requiring Diodato and Getty to identify in detail every

      location and use of plaintiff’s and class members’ photographs of which they are




                                            - 59 -
  Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 61 of 63




aware, including without limitation all contact information for those to whom they

have licensed, conveyed or otherwise provided said photographs.

      d.     An Order enjoining Diodato from any further use of photographs of

plaintiff and class members, requiring Diodato to provide all such images in all

forms to plaintiff’s counsel, and compelling Diodato to permanently delete all

electronic versions of said photographs.

      e.     An Order requiring Getty to remove from its site and to no longer

advertise, publish or otherwise offer for any purpose photographs or other

likenesses of plaintiff and class members.

      f.     An Order requiring Getty to contact Grey Advertising and Allergan

directly and inform them that there was and is a defect in the chain of licensing title

for plaintiff’s image being used by Allergan, and requiring Getty to use all efforts

necessary, whether extraordinary or otherwise, to effectuate immediate and

permanentensure that removal of plaintiff’s image from all Allergan advertising is

permanent.

      g.     An Order requiring Getty to contact all other entities to which it has

sold, licensed, or otherwise provided images of plaintiff and class members, and

inform them that there was and is a defect in the chain of licensing title for plaintiff’s

and class members’ images, and requiring Getty to use all efforts necessary,

whether extraordinary or otherwise, to effectuate immediate and permanent

removal of plaintiff’s and class members’ images from all uses by such entities.


                                      - 60 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 62 of 63




            h.     An Order permanently enjoining defendants’ from continuing their

      unlawful acts and practices, and other legal violations.

            i.     An Order requiring defendants’defendants to engage in a robust

      corrective advertising campaign to notify the public of their violations and the fact

      that any use of plaintiff’s and class members’ images arising in any manner from

      Getty is unauthorized and unlawful;

            j.     An Order requiring defendants to disgorge all monies, revenues, and

      profits obtained by means of their wrongful and unlawful acts and practices;

            k.     An Order requiring defendants to pay all actual and treble damages as

      permitted under the causes of action alleged herein;

            l.     An Order requiring defendants to pay punitive or exemplary damages

      on any causes of action so allowable;

            m.     An Order awarding attorneys’ fees and costs; and

            n.     An Order providing for all other such equitable and legal relief as may

      be just and proper.

///

///

///

///

                                    JURY DEMAND

      Plaintiff hereby demands a trial by jury on all issues so triable.


                                          - 61 -
        Case 1:16-cv-01362-VSB Document 105-2 Filed 11/14/18 Page 63 of 63




Dated: February 22, 2016
                             _____________________________
                             THOMAS A. CANOVA (TC 7270)
                             tom@jackfitzgeraldlaw.com




Dated: November 13, 2018
                             _____________________________
                             JACK FITZGERALD (JF 3831)
                             jack@jackfitzgeraldlaw.com
                             THE LAW OFFICE OF JACK FITZGERALD, PC
                             Hillcrest Professional Building
                             3636 Fourth Avenue, Suite 202
                             San Diego, California 92103
                             Phone: (619) 692-3840
                             Fax: (619) 362-9555
                             AttorneysAttorney for Plaintiff and the Class




                                      - 62 -
